DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-13 and 20 in the reply filed on January 25, 2021 is acknowledged.
Claims 14-19 and 21 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on January 25, 2021.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 3, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The abstract of the disclosure is objected to because “Cd-free quantum dots (Cd-free quantum dots)” (line 4) is redundant.  It is suggested that Applicant amend to “cadmium-free quantum dots (Cd-free quantum dots)” which would be consistent with page 18, lines 1-2 of the specification.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities: the redundant instance of “may be disposed on” should be deleted (page 15, line 16).  
Appropriate correction is required.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claim 1 is objected to because of the following informalities: a comma should be inserted after “second electrode” (line 4).  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. (US 2007/0221986 A1) in view of Kim et al. (US 2015/0083969 A1).
Regarding claim 1, Kang shows in Fig. 1 and related text a resistive memory device 100 ([0022], lines 3 and 12-14 and [0023], lines 1-19), comprising: 
a first electrode 10 ([0022], lines 4-5) and a second electrode 30 ([0022], line 5) facing each other, and 
a variable resistance layer 20 ([0007], lines 6-13 and [0022], lines 5-7) disposed between the first electrode and the second electrode, 
wherein the variable resistance layer comprises Cd-free quantum dots ([0022], lines 7-10 and [0025], lines 1-6). 
Kang does not explicitly disclose at least a portion of the Cd-free quantum dots comprises a Cd-free quantum dot comprising a halide anion on a surface of the Cd-free quantum dot.
Kim teaches in Fig. 2 and related text at least a portion of the Cd-free quantum dots comprises a Cd-free quantum dot 13/14 comprising a halide anion 10 (“X”) on a i.e., an outer surface of core 13) of the Cd-free quantum dot ([0078], lines 1-4 and [0090], lines 1-18).
Although from a different field of endeavor (i.e., light emitting or light detecting devices rather than memory devices), Kim is reasonably pertinent to the problem faced by the present inventor, namely the functionalization of cadmium-free (Cd-free) quantum dots to alter the physiochemical properties thereof.  In re Bigio, 381 F.3d 1320, 1325, 72 USPQ2d 1209, 1212 (Fed. Cir. 2004).  MPEP 2141.01(a)(I).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kang’s device to form at least a portion of the Cd-free quantum dots to comprise a Cd-free quantum dot comprising a halide anion on a surface of the Cd-free quantum dot, as taught by Kim, in order to improve a charge trapping characteristic of the Cd-free quantum dot owing to the presence of the negatively charged halide anion and the strong electronegativity of halogen elements, thereby furthering Kang’s stated purpose of using the quantum dots as charge trapping sites within the memory (variable resistance) layer (Kang: [0022], lines 10-11).
Regarding claims 2 and 3, Kang in view of Kim discloses substantially the entire claimed invention, as applied to claim 1 above.
Kang does not disclose the halide anion is derived from a metal halide, and the metal halide comprises zinc, indium, lead, gallium, magnesium, lithium, or a combination thereof, wherein the metal halide comprises a zinc fluoride, a zinc chloride, a zinc bromide, a zinc iodide, an indium fluoride, an indium chloride, an indium bromide, an indium iodide, a lead fluoride, a lead chloride, a lead bromide, a lead iodide, a gallium fluoride, a gallium chloride, a gallium bromide, a gallium iodide, a magnesium 
Kim teaches the halide anion is derived from a metal halide, and the metal halide comprises zinc, indium, lead, gallium, magnesium, lithium, or a combination thereof, wherein the metal halide comprises a zinc fluoride, a zinc chloride, a zinc bromide, a zinc iodide, an indium fluoride, an indium chloride, an indium bromide, an indium iodide, a lead fluoride, a lead chloride, a lead bromide, a lead iodide, a gallium fluoride, a gallium chloride, a gallium bromide, a gallium iodide, a magnesium fluoride, a magnesium chloride, a magnesium bromide, a magnesium iodide, a lithium fluoride, a lithium chloride, a lithium bromide, a lithium iodide, or a combination thereof ([0091]).
Although from a different field of endeavor (i.e., light emitting or light detecting devices rather than memory devices), Kim is reasonably pertinent to the problem faced by the present inventor, namely the functionalization of cadmium-free (Cd-free) quantum dots to alter the physiochemical properties thereof.  In re Bigio, 381 F.3d 1320, 1325, 72 USPQ2d 1209, 1212 (Fed. Cir. 2004).  MPEP 2141.01(a)(I).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Kang in view of Kim to derive the halide anion from a metal halide, wherein the metal halide comprises zinc, indium, lead, gallium, magnesium, lithium, or a combination thereof, and wherein the metal halide comprises a zinc fluoride, a zinc chloride, a zinc bromide, a zinc iodide, an indium fluoride, an indium chloride, an indium bromide, an indium iodide, a lead fluoride, a lead chloride, a lead bromide, a lead iodide, a gallium fluoride, a gallium chloride, a gallium bromide, a gallium iodide, a magnesium fluoride, a magnesium chloride, a magnesium 
Regarding claim 4, Kang in view of Kim discloses the Cd-free quantum dots comprise zinc, indium, silver or a combination thereof (Kang: [0025], lines 1-6).
Regarding claim 5, Kang in view of Kim discloses the Cd-free quantum dots comprise ZnSe, ZnSeTe, InZn, InP, InZnP, or a combination thereof (Kang: [0025], lines 4-6).
Regarding claim 6, Kang in view of Kim discloses substantially the entire claimed invention, as applied to claim 1 above.
Kang does not explicitly disclose the Cd-free quantum dots comprise: a core comprising a first semiconductor nanocrystal, and a shell disposed on the core, the shell comprising a second semiconductor nanocrystal different from the first semiconductor nanocrystal.
Kim teaches in Fig. 2 and related text the Cd-free quantum dots comprise: a core 13 comprising a first semiconductor nanocrystal, and a shell 14 disposed on the core, the shell comprising a second semiconductor nanocrystal different from the first semiconductor nanocrystal ([0005], line 4; [0088], lines 1-18; [0089], lines 1-9; [0090], lines 6-7).
i.e., light emitting or light detecting devices rather than memory devices), Kim is reasonably pertinent to the problem faced by the present inventor, namely the functionalization of cadmium-free (Cd-free) quantum dots to alter the physiochemical properties thereof.  In re Bigio, 381 F.3d 1320, 1325, 72 USPQ2d 1209, 1212 (Fed. Cir. 2004).  MPEP 2141.01(a)(I).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Kang in view of Kim to form the Cd-free quantum dots to comprise: a core comprising a first semiconductor nanocrystal, and a shell disposed on the core, the shell comprising a second semiconductor nanocrystal different from the first semiconductor nanocrystal, as taught by Kim, in order to provide an interior surface (i.e., the outer surface of the core) at which the halide anion may be located, and also to further tune the physiochemical properties of the Cd-free quantum dots owing to interfacial effects between the first and second semiconductor nanocrystals which are different from one another.  Moreover, the skilled artisan would be motivated to pursue Kang’s suggestion “In addition, quantum dots having a core-shell alloy structure may be used” (Kang: [0025], lines 6-8) and would find guidance in Kim as to how to form each of the core and the shell to have a crystalline structure (i.e., a semiconductor nanocrystal).
Regarding claim 7, Kang in view of Kim discloses substantially the entire claimed invention, as applied to claim 6 above.
Kang does not disclose the first semiconductor nanocrystal comprises ZnSe, ZnSeTe, InP, InZnP, or a combination thereof.
InP, InZnP, or a combination thereof ([0149] - Example 2-1: Preparation of an InP/ZnS(F) Nanocrystal Particle).
Although from a different field of endeavor (i.e., light emitting or light detecting devices rather than memory devices), Kim is reasonably pertinent to the problem faced by the present inventor, namely the functionalization of cadmium-free (Cd-free) quantum dots to alter the physiochemical properties thereof.  In re Bigio, 381 F.3d 1320, 1325, 72 USPQ2d 1209, 1212 (Fed. Cir. 2004).  MPEP 2141.01(a)(I).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Kang in view of Kim to form the first semiconductor nanocrystal to comprise ZnSe, ZnSeTe, InP, InZnP, or a combination thereof, as taught by Kim, in order to leverage the technological maturity of indium phosphide (InP) as a III-V compound semiconductor material.
Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).
Regarding claim 8, Kang in view of Kim discloses substantially the entire claimed invention, as applied to claim 6 above.
Kang does not disclose the second semiconductor nanocrystal comprises zinc, selenium, sulfur, or a combination thereof.
Kim teaches the second semiconductor nanocrystal comprises zinc, selenium, sulfur, or a combination thereof ([0149] - Example 2-1: Preparation of an InP/ZnS(F) Nanocrystal Particle).
i.e., light emitting or light detecting devices rather than memory devices), Kim is reasonably pertinent to the problem faced by the present inventor, namely the functionalization of cadmium-free (Cd-free) quantum dots to alter the physiochemical properties thereof.  In re Bigio, 381 F.3d 1320, 1325, 72 USPQ2d 1209, 1212 (Fed. Cir. 2004).  MPEP 2141.01(a)(I).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Kang in view of Kim to form the second semiconductor nanocrystal to comprise zinc, selenium, sulfur, or a combination thereof, as taught by Kim, in order to leverage the technological maturity of zinc sulfide (ZnS) as a II-VI compound semiconductor material.
Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).
Regarding claim 9, Kang in view of Kim discloses substantially the entire claimed invention, as applied to claim 1 above.
Kang does not disclose the Cd-free quantum dots comprise an organic ligand on a surface of the Cd-free quantum dots, the organic ligand comprising RCOOH, RNH2, R2NH, R3N, RH2PO, R2HPO, R3PO, RH2P, R2HP, R3P, ROH, RCOOR, RPO(OH)2, RHPOOH, R2POOH, or a combination thereof, wherein each R is the same or different and is independently a substituted or unsubstituted C1 to C40 aliphatic hydrocarbon, a substituted or unsubstituted C6 to C20 aromatic hydrocarbon, or a combination thereof.
Kim teaches in Fig. 1 and related text the Cd-free quantum dots 11 ([0005], line 4; [0090], lines 2-3; [0092], lines 15-16) comprise an organic ligand 12 ([0090], lines 27-2, R2NH, R3N, RH2PO, R2HPO, R3PO, RH2P, R2HP, R3P, ROH, RCOOR, RPO(OH)2, RHPOOH, R2POOH, or a combination thereof, wherein each R is the same or different and is independently a substituted or unsubstituted C1 to C40 aliphatic hydrocarbon, a substituted or unsubstituted C6 to C20 aromatic hydrocarbon, or a combination thereof ([0085], lines 1-3 and [0096], lines 1-7).
Although from a different field of endeavor (i.e., light emitting or light detecting devices rather than memory devices), Kim is reasonably pertinent to the problem faced by the present inventor, namely the functionalization of cadmium-free (Cd-free) quantum dots to alter the physiochemical properties thereof.  In re Bigio, 381 F.3d 1320, 1325, 72 USPQ2d 1209, 1212 (Fed. Cir. 2004).  MPEP 2141.01(a)(I).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Kang in view of Kim to form the Cd-free quantum dots to comprise an organic ligand on a surface of the Cd-free quantum dots, the organic ligand comprising RCOOH, RNH2, R2NH, R3N, RH2PO, R2HPO, R3PO, RH2P, R2HP, R3P, ROH, RCOOR, RPO(OH)2, RHPOOH, R2POOH, or a combination thereof, wherein each R is the same or different and is independently a substituted or unsubstituted C1 to C40 aliphatic hydrocarbon, a substituted or unsubstituted C6 to C20 aromatic hydrocarbon, or a combination thereof, as taught by Kim, in order to coordinate an outer surface of the Cd-free quantum dots as prepared, playing a role of well-dispersing the Cd-free quantum dots in solution, and also to tune the electrical characteristics of the Cd-free quantum dots (Kim: [0096], lines 8-12).
Regarding claim 20, Kang in view of Kim discloses an electronic device comprising the resistive memory device of claim 1 (Kang: Abstract, lines 8-11; [0005], lines 3-5; [0040], lines 15-18).
Allowable Subject Matter
Claims 10-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record does not teach or suggest, singularly or in combination, a variable resistance layer containing a heterogeneous plurality of Cd-free quantum dots in which “a (first) portion of the Cd-free quantum dots comprises a Cd-free quantum dot comprising a halide anion on a surface of the Cd-free quantum dot,” as recited in independent claim 1, lines 7-8, and “a (second) portion of the Cd-free quantum dots [which] comprises Cd-free quantum dots not comprising the halide anion on a surface of the Cd-free quantum dots” (emphasis added), as recited in claim 10, lines 1-3.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER M ALBRECHT whose telephone number is (571)272-7813.  The examiner can normally be reached on Mon-Fri 9:00-6:00 (CT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PETER M ALBRECHT/Examiner, Art Unit 2811